 Case 1:21-cv-02534-AMD-LB Document 1 Filed 05/06/21 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK

MELISSA BUISSON,               )
       Plaintiff,              )
       v.                      )
UBER TECHNOLOGIES,             )
INC. and UBER USA, LLC         )
       Defendants.             )

                                     NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and Local Rule of Civil Procedure 81.1,

defendants Uber Technologies, Inc. and Uber USA, LLC (“Uber Defendants”) hereby give notice

of the removal of this action, which is currently pending in the Supreme Court of New York in

Kings County, captioned Buisson v. Uber Technologies, Inc., et al., Index No. 501176/2021, to

the United States District Court for the Eastern District of New York. As grounds for removal,

the Uber Defendants states as follows:

       1.      The Uber Defendants removes this case on the basis of diversity jurisdiction, on

the grounds that there is complete diversity of citizenship among the parties to this litigation and

the amount in controversy exceeds $75,000 exclusive of interest and costs. See 28 U.S.C. §

1332(a)(1) (“[t]he district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different states.”).

                                           BACKGROUND

       2.      On or about January 15, 2021, Plaintiff Melissa Buisson (“Plaintiff”) filed a

complaint (“the Complaint”) in the Supreme Court for Kings County naming the Uber

Defendants as defendants.



                                                   1
 Case 1:21-cv-02534-AMD-LB Document 1 Filed 05/06/21 Page 2 of 6 PageID #: 2




       3.      Plaintiff alleges in the Complaint that she was injured in an automobile collision

on June 27, 2018, in which she was a passenger in a vehicle “managed, maintained, supervised,

repaired, inspected, controlled, employed” by the Uber Defendants.

       4.      Plaintiff claims she suffered “serious and permanent injuries” and “was rendered

sick, sore, lame and disabled and has remained so since the said occurrence.”

                                 TIMELINESS OF REMOVAL

       5.      The Uber Defendants received service of the Complaint on or about April 6, 2021.

       6.      This Notice of Removal is timely because it is filed within 30 days from the date

that the last defendant received service of the Complaint. See 28 U.S.C. §§ 1441(e), 1446(b);

see also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 348 (removal period

triggered by service).

                                DIVERSITY OF CITIZENSHIP

       7.      Complete diversity of citizenship exists in this matter because Defendants are

both citizens of different states than Plaintiff. See 28 U.S.C. § 1332(a).

       8.      Plaintiff alleges that he is an individual residing in Kings County, New York.

Plaintiff is therefore a citizen of New York for diversity purposes.

       9.      At the time of the filing of the Complaint, Uber Technologies, Inc. was, and

currently is, a corporation formed under the laws of the State of Delaware with its principal place

of business located at 1515 3rd Street, San Francisco, CA 94158. Uber Technologies, Inc. is

therefore not a citizen of New York for diversity purposes.

       9.      At the time of the filing of the Complaint, Uber USA, LLC was, and currently is,

a limited liability company formed under the laws of the State of Delaware with its principal



                                                 2
 Case 1:21-cv-02534-AMD-LB Document 1 Filed 05/06/21 Page 3 of 6 PageID #: 3




place of business located at 1515 3rd Street, San Francisco, CA 94158. Uber USA, LLC has 1

member: Uber Technologies, Inc., which, as set forth above, is not a citizen of New York. Uber

USA, LLC is therefore not a citizen of New York for diversity purposes.

       11.     There is complete diversity between Plaintiff and Defendants in this action

because Plaintiff is a citizen of the State of New York and no Defendant is a citizen of the State

of New York. See 28 U.S.C. § 1332(a)(1).

                                AMOUNT IN CONTROVERSY

       12.     Based on Plaintiff’s allegations, the amount in controversy in this case exceeds

the jurisdictional minimum of $75,000 required for diversity jurisdiction to 28 U.S.C. § 1332.

       13.     According to the Complaint, Plaintiff suffered !serious and permanent injuries”

and !was rendered sick, sore, lame and disabled and has remained so since the said occurrence.”

Compl., ¶¶ 33, 11. The Complaint further alleges that the damages exceed $50,000. Compl., ¶

37.

       14.     Where, as here, the amount in controversy is not apparent from the pleadings, the

defendant may attach documents outside of the pleadings, including “information relating to the

amount in controversy in the record of the State proceeding, or in responses to discovery,” to

their removal notice. 28 U.S.C. § 1446(c)(3)(A).

       15.     Plaintiff’s hearing transcript under New York General Municipal Law § 50-h

concerning the collision that is the subject of this lawsuit, see Buisson v. The City of New York et

al., 521973/2018, Doc. 25, contains a detailed description of Plaintiff’s claimed damages,

including:




                                                 3
 Case 1:21-cv-02534-AMD-LB Document 1 Filed 05/06/21 Page 4 of 6 PageID #: 4



               • MRIs diagnosing “disc herniations, a torn rotator cuff, fractured
                 ankle, tissue damage on both the right and left shoulder, a couple
                 herniated discs from like my neck and my lumbar region”;

               • three surgeries for her “shoulders, the rotator cuff, and herniated
                 disc”;

               • physical therapy “[t]hree to four, sometimes five” times weekly;

               • emergency room care at Kings County Hospital for injuries to
                 ![b]oth shoulders, neck, upper to mid-back area” and “knee and
                 right ankle”; and

               • “[s]even days” of missed work.

See 50-h Hearing Transcript, attached hereto as Exhibit A, at 28-9, 30-1, 27, 23, 6. The plaintiff

also testified about extreme daily, ongoing pain:

               Q. How often does your neck bother you?
               A. Every day.
               Q. How often does your back bother you?
               A. Every day.
               Q. How often do your shoulders bother you?
               A. Every day.
               Q. How often does your ankle bother you?
               A. Every day.
               Q. How often do your knees bother you?
               A. Every day.
               Q. On a scale from one ten, ten being the highest, what would you
               say your rate of pain is in your neck?
               A. Ten.
               Q. How would you rate the pain in your back?
               A. Ten.
               Q. How would you rate the pain in your shoulders?
               A. Ten.
               Q. How would you rate the pain in your ankle?
               A. Ten.
               Q. And your knees?
               A. Ten.

Exhibit A at 35-6. The Plaintiff further testified as to personal and professional limitations:

               Q. Are there any activities now that you cannot do because of the


                                                    4
 Case 1:21-cv-02534-AMD-LB Document 1 Filed 05/06/21 Page 5 of 6 PageID #: 5




                accident?
                A. I used to exercise, like run on the treadmill. I can't do that. I
                can't lift weights. My patients at work, because I am a nurse, I was
                used to lifting and turning them and I can't do that anymore. I can't
                walk for a long time because my back starts to hurt. But I also can't
                sit for a long time because it is like I have to stand for a minute and
                sit for a minute. I can't stand or sit in a certain positions for a while
                or I will start feeling pain.

Exhibit A at 35-6. Thus, it is apparent from the Complaint and the 50-h Hearing Transcript that

Plaintiff’s alleged damages exceed the $75,000 amount necessary to establish diversity

jurisdiction.

        ALL PROCEDURAL PREREQUISITES TO REMOVAL HAVE BEEN MET

        16.     Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), the Uber Defendants are filing this

Notice of Removal in the federal district court for the district within which the state court

Complaint was filed.

        17.     Pursuant to 28 U.S.C. § 1446(a), the Uber Defendants attach all process,

pleadings and orders that have been filed, served or received by the Uber Defendants in this

action as Exhibit B.

        18.     Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court

for the Eastern District of New York, as the Complaint in this action was filed in the Supreme

Court for the State of New York, Kings County.

        19.     The Uber Defendants will give written notice of the filing of this Notice of

Removal to all other parties and will file a copy of this Notice of Removal with the Clerk of the

Supreme Court for Kings County, as required by 28 U.S.C. § 1446(d).




                                                   5
 Case 1:21-cv-02534-AMD-LB Document 1 Filed 05/06/21 Page 6 of 6 PageID #: 6




       20.     In removing this action, the Uber Defendants do not intend to waive any rights or

defenses to which they are otherwise entitled under the Federal Rules of Civil Procedure.

       22.     Based upon the record submitted with this notice, this Court has jurisdiction over

Plaintiff’s claims and the Complaint is properly removed to this Court.

       WHEREFORE, the Uber Defendants respectfully request that this action proceed in the

United States District Court for the Eastern District of New York, as an action properly removed

from state court.




                                                      Respectfully submitted,
                                                      DEFENDANTS,
                                                      UBER TECHNOLOGIES, INC., UBER
                                                      USA, LLC
                                                      By its attorneys,

                                                      /s/ Christopher G. Betke_____________
                                                      Christopher G. Betke (CB4314)
                                                      Coughlin Betke LLP
                                                      1330 Avenue of the Americas
                                                      Suite 23A
                                                      New York, NY 10019
                                                      212-653-0380
                                                      cbetke@coughlinbetke.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically and via first class mail, postage prepaid, to all counsel of record on May 6, 2021.


                                                             /s/ Christopher G. Betke
                                                             Christopher G. Betke




                                                 6
